

116 HR 902 IH: Protect American IPR Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 902IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. King of Iowa introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo direct the President to impose duties on merchandise from the People’s Republic of China to
			 compensate holders of United States intellectual property rights for
			 losses resulting from violations of such intellectual property rights in
			 China, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect American IPR Act. 2.Study and report on violations of United States intellectual property rights in China or by Chinese persons (a)StudyThe United States Trade Representative, in consultation with the United States International Trade Commission, shall conduct an annual study to determine the estimated annual loss of revenue to holders of United States intellectual property rights as a result of direct or indirect violations of such intellectual property rights in the People’s Republic of China or by any Chinese person, including governmental entities of China, in the preceding calendar year.
 (b)ReportNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the United States Trade Representative shall submit to Congress a report that contains the results of the study conducted pursuant to subsection (a).
			3.Imposition of duties on merchandise from China and distribution of proceeds of such duties to
 holders of certain United States intellectual property rightsNotwithstanding any other provision of law, the President, acting through the United States Trade Representative, shall impose duties on merchandise originating from China in an amount equivalent to—
 (1)the estimated total loss of revenue to holders of United States intellectual property rights as a result of violations of such intellectual property rights in China during the previous calendar year, as determined by the study conducted pursuant to section 2(a), reduced by
 (2)the total amount of any tariffs collected, pursuant to section 301 of the Trade Act of 1974 (19 U.S.C. 2411) or any other provision of law authorizing the President to act to safeguard intellectual property rights, with respect to such violations in such previous calendar year.
			4.Compensation for losses borne by holders of United States intellectual property rights
 (a)Establishment of trust fundThere is established in the Treasury of the United States a trust fund, to be known as the American IPR Trust Fund (in this section referred to as the Trust Fund), consisting of such amounts as may be deposited to the Trust Fund pursuant to subsection (b) to be used, in accordance with subsection (c), for the purpose of compensating the injury to holders of United States intellectual property rights resulting from violations of such intellectual property rights in China or by any Chinese person, including governmental entities of China.
 (b)FundingThe Commissioner of U.S. Customs and Border Patrol shall deposit into the Trust Fund any amounts collected from duties imposed pursuant to section 3, which shall remain available until expended for the purpose described in subsection (a).
			(c)Distribution of Funds
 (1)In generalFrom amounts in the Trust Fund, the Commissioner of U.S. Customs and Border Patrol shall make payments annually to each person the Commissioner determines, with respect to the preceding calendar year—
 (A)was— (i)if an individual, a citizen or legal permanent resident of the United States; or
 (ii)if an entity, organized under the laws of the United States or any subdivision of the United States;
 (B)held the rights to intellectual property under the laws of the United States; and (C)can establish quantifiable losses resulting from the violation, directly or indirectly, of such rights in China or by any Chinese person, including governmental entities of China, during such year.
 (2)Maximum paymentThe Commissioner may not make a payment under this subsection to any person for any year in an amount that is greater than the amount of the loss described in paragraph (1)(C) established with respect to such person in such year.
 (d)ConsultationThe Commissioner shall consult with the United States Trade Representative and the Secretary of Commerce in issuing such regulations as may be necessary to carry out this Act.
			